
	

113 S1023 IS: Global Investment in American Jobs Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1023
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Corker (for himself,
			 Ms. Klobuchar, Mr. Blunt, and Mrs.
			 Hagan) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To direct the Secretary of Commerce, in coordination with
		  the heads of other relevant Federal departments and agencies, to conduct an
		  interagency review of and report on ways to increase the competitiveness of the
		  United States in attracting foreign direct investment. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Investment in American Jobs
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)It remains an
			 urgent national priority to improve economic growth and create new jobs.
			(2)National security
			 requires economic strength and global engagement.
			(3)Businesses today
			 have a wide array of choices when considering where to invest, expand, or
			 establish new operations.
			(4)Administrations
			 of both parties have consistently reaffirmed the need to maintain an open
			 investment climate as a key to domestic economic prosperity and
			 security.
			(5)The United States
			 has historically been the largest worldwide recipient of foreign direct
			 investment but has seen its share decline in recent years.
			(6)The United States
			 faces increasing competition from other countries as they work to recruit
			 investment from global companies.
			(7)Foreign direct
			 investment can benefit the economy and workforce of every State and
			 Commonwealth in the United States.
			(8)According to the
			 latest Federal statistics, the United States subsidiaries of companies
			 headquartered abroad contribute to the United States economy in a variety of
			 important ways, including by—
				(A)providing jobs
			 for nearly 5,600,000 people in the United States with compensation that is
			 often higher than the national private-sector average, as many of these jobs
			 are in high-skilled, high-paying industries;
				(B)strengthening the
			 United States industrial base and employing nearly 15 percent of the United
			 States manufacturing sector workforce;
				(C)establishing
			 operations in the United States from which to sell goods and services around
			 the world, thereby producing nearly 18 percent of United States exports;
				(D)promoting
			 innovation with more than $41,000,000,000 in annual United States research and
			 development activities;
				(E)paying nearly 14
			 percent of United States corporate income taxes; and
				(F)purchasing goods
			 and services from local suppliers and small businesses, worth hundreds of
			 billions of dollars annually.
				(9)These companies
			 account for 5.8 percent of United States private sector Gross Domestic Product
			 (GDP).
			(10)The Department
			 of Commerce and the Department of State have initiatives in place to increase
			 foreign direct investment.
			(11)President Barack
			 Obama issued a statement in 2011 reaffirming the longstanding open investment
			 policy of the United States and encouraged all countries to pursue such a
			 policy.
			(12)President Obama
			 signed an Executive order in 2011 to establish the SelectUSA initiative and
			 expanded its resources and activities in 2012, aimed at promoting greater
			 levels of business investment in the United States.
			(13)The President’s
			 Council on Jobs and Competitiveness in 2011 recommended the establishment of a
			 National Investment Initiative to attract $1,000,000,000,000 in foreign direct
			 investment over five years.
			3.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)the ability of
			 the United States to attract foreign direct investment is directly linked to
			 the long-term economic prosperity, global competitiveness, and security of the
			 United States;
			(2)in order to
			 remain the most attractive location for foreign direct investment, Congress
			 should be mindful of the potential impact upon the ability of the United States
			 to attract foreign direct investment when evaluating proposed
			 legislation;
			(3)it is a top
			 national priority to enhance the competitiveness, prosperity, and security of
			 the United States by—
				(A)removing
			 unnecessary barriers to foreign direct investment and the jobs that it creates
			 throughout the United States; and
				(B)promoting
			 policies to ensure the United States remains the premier global destination in
			 which to invest, hire, innovate, and manufacture their products;
				(4)maintaining the
			 United States commitment to open investment policy encourages other countries
			 to do the same and enables the United States to open new markets abroad for
			 United States companies and their products; and
			(5)while foreign
			 direct investment can enhance the economic strength of the United States,
			 policies regarding foreign direct investment should reflect national security
			 interests and should not disadvantage domestic investors or companies.
			4.Foreign direct
			 investment review
			(a)ReviewThe
			 Secretary of Commerce, in coordination with the Federal Interagency Investment
			 Working Group and the heads of other relevant Federal departments and agencies,
			 shall conduct an interagency review of the global competitiveness of the United
			 States in attracting foreign direct investment.
			(b)Specific
			 matters To be includedThe review conducted pursuant to
			 subsection (a) shall include a review of—
				(1)the current
			 economic impact of foreign direct investment in the United States, with
			 particular focus on manufacturing, research and development, trade, and
			 jobs;
				(2)trends in global
			 cross-border investment flows, including an assessment of the current United
			 States competitive position as an investment location for companies
			 headquartered abroad;
				(3)Federal
			 Government policies that are closely linked to the ability of the United States
			 to attract and retain foreign direct investment;
				(4)ongoing Federal
			 Government efforts to improve the investment climate, reduce investment
			 barriers, and facilitate greater levels of foreign direct investment in the
			 United States;
				(5)innovative and
			 noteworthy State, regional, and local government initiatives to attract foreign
			 investment; and
				(6)initiatives by
			 other countries in order to identify best practices for increasing global
			 competitiveness in attracting foreign direct investment.
				(c)LimitationThe
			 review conducted pursuant to subsection (a) shall not address laws and policies
			 relating to the Committee on Foreign Investment in the United States.
			(d)Public
			 commentPrior to—
				(1)conducting the
			 review under subsection (a), the Secretary shall publish notice of the review
			 in the Federal Register and shall provide an opportunity for public comment on
			 the matters to be covered by the review; and
				(2)reporting
			 pursuant to subsection (e), the Secretary shall publish the proposed findings
			 and recommendations to Congress in the Federal Register and shall provide an
			 opportunity for public comment.
				(e)Report to
			 congressNot later than one year after the date of the enactment
			 of this Act, the Secretary of Commerce, in coordination with the Federal
			 Interagency Investment Working Group and the heads of other relevant Federal
			 departments and agencies, shall report to Congress the findings of the review
			 required under subsection (a) and submit recommendations to make the United
			 States more competitive in attracting foreign direct investment without
			 undermining fundamental domestic labor, consumer, or environmental
			 protections.
			
